DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
 Allowable Subject Matter
Claims 1, 4-9, 11-13, 15-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to claim 1, the prior art of record fails to anticipate or render obvious a damper an adjustable rebound orifice; an adjustable compression orifice; an isolation member disposed between the adjustable rebound orifice and the adjustable compression orifice to separate the rebound flow path and the low flow compression flow path; a hollow piston bolt coupled to an end of the shaft and extending into the piston body; a rebound needle tip disposed in the shaft; a compression needle disposed in the rebound needle tip; and2 a compression needle tip coupled to an end of the compression needle and extending through the hollow piston bolt; and a rebound check valve coupled to the compression needle tip and moveable with the compression needle tip relative to the piston body.  With regards to claim 9, the isolation member includes a seal disposed in a seal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJW
February 16, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657